Citation Nr: 1750023	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-44 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to February 1975.  He died in November 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died on November [REDACTED], 2012, and lists the immediate cause of death as chronic myelocytic leukemia (CML), with a significant contributing condition consisting of tumor lysis syndrome.

2.  On November [REDACTED], 2012, his death certificate was amended to reflect a second significant contributing condition to his cause of death consisting of exposure to Agent Orange.

3.  The Veteran had active service in Vietnam from May 1966 to November 1966, and September 1968 to September 1969; thus, he is presumed to have been exposed to herbicides.

4.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), coronary artery disease, and prostate cancer with erectile dysfunction.

5.  Resolving reasonable doubt in the Veteran's favor, his CML is causally related to in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §1110, 1154(a), 1154(b), 1310, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be etiologically related.  38 C.F.R. § 3.312(b).

To prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period of war and manifests certain chronic diseases, such as leukemia, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §1101, 1112; 38 C.F.R. §3.307, 3.309(a). 

For veterans who served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, service connection may be granted for specific disabilities associated with exposure to herbicide agents, including chronic B-cell leukemia.  See 38 U.S.C.A. §1116; 38 C.F.R. §3.307(a)(6), 3.309(e).  These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  See 38 C.F.R. §3.307(a). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. §5107; 38 C.F.R. §3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis

The Veteran's certificate of death reports that the immediate cause of his death was chronic myelocytic leukemia (CML).  Other significant conditions included tumor lysis syndrome and exposure to Agent Orange.

The appellant contends that the cause of the Veteran's death is related to his exposure to herbicides while serving on active duty in Vietnam or secondary to his exposure to radiation upon being treated for his service-connected prostate cancer.

The Veteran's military personnel records confirm he served in the Co. A 169 Engineer Battalion, 18th Engineer Brigade, 169th Engineer Battalion, 159th Engineer Group, and 20th Engineer Brigade in Long Binh Republic of Vietnam from May 1966 to September 1969.  Specifically, during this time, his occupation was listed as Engineer Equipment Repairman.  Thus, he is presumed to have been exposed to Agent Orange.

However, the Veteran's CML is not one of the recognized types of leukemia presumed to be related to herbicide exposure, and thus, he is not entitled to a regulatory presumption of service connection.  Nevertheless, the claim must be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  On this question, the Board finds that the evidence supports the claim.  

The Veteran's service treatment records and service personnel records are silent as to any complaints, treatment, or diagnoses of CML.  Rather, the Veteran was noted to be in good health, with no abnormalities, upon separation.  See January 1961 entrance examination; May 1970 entrance examination; November 1963 entrance examination; May 1959 separation exam; January 1978 separation examination; and April 1978 separation examination.

Post-service treatment records dated October 2007 to October 2012 document an ongoing diagnosis of and treatment for prostate cancer, hypothyroidism, erectile dysfunction, and coronary artery disease.  Post-service treatment records are silent as to any complaints, treatment, or diagnosis of CML.  A November 2012 VA treatment record documents the earliest diagnosis of CML.  Specifically, according to treatment records, the Veteran was admitted to emergency care with complaints of nausea and diarrhea.  He was diagnosed with acute myelogenous leukemia and succumbed to his disease two days later.  See November 2012 VA treatment record.  A November 2012 VA treatment record also concludes his cause of death was attributable to chronic myelocytic leukemia.  

On November [REDACTED], 2012, the Veteran's death certificate was amended to reflect exposure to Agent Orange as a significant condition contributing to his death.  

A VA medical opinion was obtained in November 2014, at which time the examiner opined that the clear cause of the Veteran's death was complications arising from CML, defining it as an idiopathic hematologic/blood cancer involving the myeloid white blood cell lines in the bone marrow.  The examiner further opined that there was no medical literature to support a connection between exposure to Agent Orange and the development of the Veteran's particular type of leukemia.  Ultimately, the examiner opined that it is less likely than not that the Veteran's service-connected disabilities (prostate cancer with erectile dysfunction, coronary artery disease, or medication used to treat both) caused or substantially contributed to the Veteran's death.

In January 2016, an additional medical opinion was provided by a VA examiner to address the appellant's contention that the Veteran's CML was causally related to the radiation treatment he underwent due to his service-connected prostate cancer.  It was opined that it was less likely than not that the Veteran's radiation treatment for his prostate cancer caused or contributed to his death of CML.  Specifically, it was reasoned that the external beam radiation he was given was targeted radiation over the prostate area only, which did not affect the bone marrow (the underlying pathology in development of CML). 

The Board has weighed the evidence of record and although the claimed disability is not among the diseases for which service connection is presumed for those exposed to herbicides in service, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for CML is warranted.  

In making this determination, the Board notes that the amended November 2012 death certificate indicates that the Veteran's death by CML was significantly attributable to tumor lysis syndrome and exposure to Agent Orange.  Further, the evidence of record demonstrates that the certifying VA physician who amended the death certificate not only certified the original death certificate, but the evidence demonstrates this physician has a history of treating the Veteran leading up to the time of his death.  Thus, such evidence of a causal link is highly probative.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for chronic myelocytic leukemia have been met.  The evidence, at minimum, gives rise to a reasonable doubt on the matter.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §3.102 (2017).  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


